The evidence submitted at this trial clearly shows that the motivating thought that prompted the legislation, the consummation of the purpose of which the plaintiffs *Page 72 
are indirectly seeking to enjoin, was the desire to bring to Toledo an additional industry at the expense of what appears to be the best interests of the city at large, and for which there is no better reason than that the result thereof, if accomplished, will be a more convenient approach to Summit street for the contemplated industry than the other streets now leading thereto.
I think I am warranted in saying that a majority of the court, basing their conclusion upon the evidence submitted, are of the opinion that the legislation was unwise and ill advised, and that, if this court possessed the power so to do, the relief sought by plaintiffs would be granted. A sufficient reason for the judgment of this court, and the only one I have considered, is that the plaintiffs did not request the director of law, representing the city, to commence the action, but commenced it as individuals rather than as taxpayers, to whom no private injury results because the law provides for adequate compensation to them for the property sought to be appropriated. *Page 73